Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES
INTERNATIONAL PENSION FUND, by and through
its Board of Trustees as administered by the Central
Collection Unit of the International Union of
Bricklayers and Alh'ed Craftworkers

620 F Street, N.W.

Washington, D.C. 20004,

Plaintiff,
v.
ZORIA HOUSING LLC
87-28 130th Street
Richmond Hill, New York 11418,

Defendant.

WW\_/V`_JW\_¢\_/W\w/\_¢"-'\_JV\_/\_/w

COMPLAINT

(TO COLLECT CONTRIBUTIONS AND OTHER AMOUNTS DUE TO
EMPLOYEE BENEFIT FUNDS AND FOR EQUITABLE RELIEF)

Plaintiff, pursuant to Federal Rule of Civil Procediire 8(a), hereby alleges the following:
PARTIES

1. Plaintiff, Bricklayers & Trowel Trades lnternational Pension Furid ("International
Pension Fund") is an employee pension benefit plan as that term is defined in Section 3(l) of the
Employee Retirement lncome Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The
Iriterriational Pensiori Fund is a multiemployer plan as that term is defined in Section 3(37) of
ERlSA, 29 U.S.C. § 1002(3 7). The Iriternational Pension Fund was established and is maintained
in accordance With its Restated Agreement and Declaration of Trust. The lriterriational Pension
Fund is administered at 620 F Street, N.W., in Washington D.C. The members of the Board of
Trustees of the Intemational Pension Fund are fiduciaries as provided in the lnternational Pension

Fund’S Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 2 of 8

29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the
International Pension Furid.

2. Defendant Zoria Housing LLC is a New York limited liability company and has an
office located at 87-28 130th Street, iri Richrnond Hill, New York, and at all times relevant to this
action has been an “employer iri an industry affecting commerce” as defined in Sections 3(5), (l l),
and (12) ofERlSA, 29 U.S.C. §§ 1002(5), (l l) and (12).

JURISDICTION AND VENUE

3. This is an action to collect contributions and other amounts due to employee benefit
plans under the terms of a collective bargaining agreement and trust agreements and for other
appropriate equitable relief. This Court has subject matter jurisdiction under §§ 502(a)(3), (g) and
515 of ERISA, 29 U.S.C. §§ ll32(a)(3), (g) and 1145, and supplemental jurisdiction pursuant to
28 U.S.C. § 1367.

4. This Court has personal jurisdiction over the Defendant pursuant to Section 502 of
ERISA, 29 U.S.C. § 1132(e)(2).

5. Veriue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ ll32(e)(2).
FACTS
6. Deferidant Zoria Housing LLC has been bound and signatory at all relevant times to

collective bargaining agreements With lntemational Union of Bricklayers and Allied Craftworkers
Local No. l New Yorl< (“Collective Bargaining Agreements”), that govern the Wages, benefits and
terms and conditions of employment of individuals performing certain work for the Def`endant.

7. Pursuant to the Collective Bargaining Agreements the Defendant agreed to pay certain

sums of money to the Plai'ntiff for all hours of Work it performed Which is covered by the Collective

Bargaining Agreements.

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 3 of 8

8. During the months of March 2018 through the present, the Defendant performed Worl<
within the jurisdiction of Local l NY, cover group 66, Which is covered by the Collective Bargaining
Agreements.

9. During the months of September 2018 through the present, the Defendant has failed
to report and pay all amounts owing to the Plaintiff as required by the Collective Bargaining
Agreements and the Plaintiff’s Restated Agreements and Declarations of Trust.

10. Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust, the
General Collection Procedures of the Central Collection Unit of the lnternational Union of
Bricklayers and Allied Craftworkers, and Section 5 02(g)(2)(l3) of ERISA, 29 U.S.C. § l 132(g)(2)(B),
an employer Who fails to pay required contributions on time is liable for interest at the rate of 15%
per annum from the due date of each monthly payment

l l . Pursuant to the Plaintiff s Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the International Uriion of Bricklayers and
Allied Craftworkers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § ll32(g)(2)(C), an employer
Who fails to pay required contributions on time also is liable for an amount equal to the greater of an
additional calculation of interest on the unpaid contributions at the rate of 15% per annum from the
due date of` each monthly payment, or liquidated damages in the amount of 20% of the total
contributions owed.

12. Pursuant to the Plaintiff’ s Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the international Union of Bricklayers and
Allied Craftworkers, and Section 502(g)(2)(D) of ERISA, 29 U.S.C. § llB2(g)(2)(D), an employer

who fails to pay required contributions is liable for all attomeys' fees and costs of collection.

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 4 of 8

COUNT I

(UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
AMOUNTS OWED TO EMPLOYEE BENEFIT FUNDS)

13. Plaintiff hereby restates and incorporates by reference the allegations set forth in
paragraphs l through 12 as if fully set forth iri this Count I.

14. During the months of September 2018 through the present, the Defendant has failed
to report and pay all contributions owing to the Plaintiff for covered work it performed within
Local 1 NY, cover group 66, which is covered by the Collective Bargaining Agreements.

15. Because Defendant has failed to comply With its duty to submit monthly hour
remittance reports, Plaintiff has been required to estimate the amount of contributions due by
Defendant for covered Work performed to date.

16. The most recent 6 months for which Defendant reported hours to the Plaintiff for
work performed iri Local 1 NY, cover group 66, was March 2018 through August 2018.

17. During these 6 months, Defendant reported a total of 46,307 hours, or an average
of 7,717.83 hours per month for covered work performed in Local 1 NY, cover group 66.

18. The applicable total contribution rate payable to the International Pension Fund for
work performed in Local 1 NY, cover group 66, during the period September 2018 through the
present is $l.l'i per hour.

19. The Defendant therefore owes estimated monthly contributions of $8,721.15 per
month for September 2018 through the present Defendant therefore owes the Plaintiff 834,884.60
($8,721.15 x 4 months) in estimated contributions for covered work performed during September
2018 through December 2018 Withiri Local l NY, cover group 66.

20. Under the Collection Procedures and ERISA, the Defendant also owes interest at

the rate of 15% per annum from the due date of each monthly payment, and in addition an amount

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 5 of 8

equal to the greater of an additional calculation of interest on the unpaid contributions at the rate
of 15% per annum, or liquidated damages in the amount of 20% of the total contributions owed.

21. By virtue of the failure to pay all amounts as contractually required, the Defendant
is in contravention of the Collective Bargaining Agreements and the obligations under the
Plaintiff"s Restated Agreements and Declarations of Trust, the General Collection Procedures of
the Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and
Section 515 ofERISA.

22. The Plaintiff is entitled to judgment against the Defendant for all contributions owed,
plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to the greater of
an additional calculation of interest on the unpaid contributions at the rate of 15% per annum, or
liquidated damages in the amount of 20% of the total contributions owed, plus attorneys' fees and
costs.

23. Plaintiff will also seek a judgment in this action against the Defendant for all
contributions, interest, liquidated damages and attomeys’ fees and costs which become due, or are
estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up
to the date of judgment

COUNT II

(AMOUNTS OWED FOR LATE
CONTRIBUTION PAYMENTS)

24. Plaintiff hereby restates and incorporates by reference the allegations set forth in
paragraphs 1 through 23 as if fully set forth in this Count ll.

25. Defendant paid the contributions owed for work performed in Local l NY, cover
group 66, under the Collective Bargaining Agreements during the months of July 2018 and August

2018, after the due date.

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 6 of 8

26. Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust and the
General Collection Procedures of the Central Collection Unit of the International Union of
Bricl<layers and Allied Craftworkers, the Plaintiff is entitled to assess employers that fail to submit
required monthly fringe benefit contributions by the due date for such payments with interest at the
rate of 15% per annum from the due date of each monthly payment, and in addition an amount equal
to the greater of an additional calculation of interest on the late paid contributions at the rate of 15 %
per annum, or liquidated damages in the amount of 20% of the total late paid contributions

27. Defendant failed to submit its contributions for work performed in Local 1 NY, cover
group 66, for the months of July 2018 and August2018, by the due date for such payments Defendant
therefore owes, and has failed to pay to the Plaintiff, the interest plus the greater of additional interest
or liquidated damages owed as a result of these late payments

28. The Plaintiff is entitled to judgment against the Defendant for liquidated damages on
the late paid contributions in the amount of $8,845.58 (calculated at the rate of 20% of the late paid
contributions), plus interest to be calculated at the rate of 15% per annum from the due date of each
payment.

WHEREFORE, Plaintiff prays judginth on Counts l and 11 as follows:

A. For estimated unpaid contributions in the amount of $34,884.60 due and owing to the
Plaintiff for work performed during the months of September 2018 through December 2018 in Local
1 NY, cover group 66, plus interest nom the due date of each unpaid monthly contribution payment
through the date of judgment, plus an amount equal to the greater of an additional calculation of
interest on each unpaid monthly contribution payment from the due date of each monthly payment
through the date of judgment, or liquidated damages in the amount of 20% of the total unpaid

contributions owed, as provided for in the Plaintiff’s Restated Agreements and Declarations of Trust,

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 7 of 8

the General Collection Procedures of the Central Collection Unit of the International Union of
Bricklayers and Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

B. For $8,845.58 in liquidated damages (calculated at the rate of 20% of the delinquent
contributions) for late paid contributions owed for work performed in Local 1 NY, cover group 66,
under the Agreements for the months of July 2018 and August 2018, plus interest to be calculated at
the rate of 15% per annum from the due date of each payment, as provided for in the Plaintiff’s
Restated Agreements and Declarations of Trust, the General Collection Procedures of the Central
Collection Unit of the lntemational Union of Bricklayers and Allied Craftworkers, and pursuant to 29
U.S.C. § 1132(g)(2).

C. Costs and reasonable attorneys' fees for collection as required by the Collective
Bargaining Agreement, Plaintiff"s Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the lntemational Union of Bricklayers and
Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of judgment

D. For such contributions, interest, liquidated damages and reasonable attomeys’ fees
and costs that may accrue and/or are found to be due and owing to the Plaintiff subsequent to the
filing of this Complaint, duiing the pendency of this action, and up to the date of judgment

E. Such further relief as the Court deems appropriate

Respectfully submitted,

Dated: December 28 2018 O’DONOGHUE & ()’DONOGHUE LLP
5301 Wisconsin Avenue, N.W., Suite 800
Washington, D.C. 20015
Telephone: (202) 362-0041

Facsimile: (202) 237-1200
cgilligan@odonoghuelaw.com

 

By: /s/ Charles W. Gilligan
Charles W. Gilligan (Bar No. 394710)
Attorneyfor the Plainti']j”

Case 1:18-cv-03128-TNI\/| Document 1 Filed 12/28/18 Page 8 of 8

CERTIFICATE OF SERVICE

l hereby certify that I caused a true and correct copy of the foregoing Complaint to be

served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement lncome Security Act of 1974, 29 U.S.C. § 1132(h) this 28th day of December 2018, on

the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC:TEGE
Room 43 00

1111 Constitution Avenue

Wasliington, DC 20224

Secretary of Labor
200 Constitution Ave., N.W.
Washington, DC 20210

Attention: Assistant Solicitor for Plan Benef`its Security

/s/ Charles W. Gilligan
Charles W. Gilligan

